Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 24, 27, 31-32 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Tajima JP 2007-126832.
Tajima teaches:
Regarding claim 24. A door assembly (see abstract, sliding door closer assembly 1, figs. 1-11) for arrangement in a hot/cold aisle of an air containment structure (the assembly is capable to be used in hot/cold isle of an air containment structure), the door assembly comprising:
a sliding door (see Abstract and unnumbered sliding door);  and
an unpowered door closer mechanism (1, fig. 1-11) adapted to maneuver the sliding door from an open state to a closed state automatically (see par. 0001, of the English translation), the door closer mechanism including a pulley assembly (6, 9, 10, 11, 20, fig. 1c) having each of a damper pulley 6, 9-10, (fig. 1c), a free pulley 11 (fig. 
wherein the sliding door is attached to the belt, thereby allowing the sliding door to be controlled relative to the belt (paragraph 0023 and 0024, the apparatus is attached to the door, and therefore the door is attached to the belt)
Regarding claim 27.    (previously    presented)    The    door    assembly    of Claim    24,    further comprising a pulley tensioning device 7 (at least fig. 3).
Regarding claim 31.    (previously presented) The door assembly of Claim 24, wherein the damper pulley is permitted to rotate freely in one direction and is damped in the other direction (via spring).
Regarding claim 32.    (previously presented) The door assembly of Claim 31, wherein:
the damper pulley is permitted to rotate freely when the sliding door is being opened; and the damper pulley is damped when the sliding door is being closed (col. 3. Ll. 30-55).


Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 25-26, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajima JP 2007-126832 in view of Hasemann 4,330,960
Tajima teaches the invention as discussed above and further:
 Regarding claim 29, wherein the door assembly further comprises a return spring 7 (fig. 3),
Regarding claim 30.    (previously presented) The door assembly of Claim 29, wherein a biasing force of the return spring is resisted by the damper pulley (figs 2-3, spring is attached to the damper pulley ).

Tajima is but is silent regarding the spring mounted on a spool, the belt being a toothed synchronous belt, each of the damper pulley and the free pulley include a cylindrical bearing surface having a series of teeth that interlock with the toothed synchronous belt.
Hasseman teaches:
Regarding claim 29, Hasseman also teaches a return spring 25 (fig. 2) mounted on a spool (figs 2-3) to provide resistance to the sliding door.
Regarding claim 25.    (previously presented) The door assembly of Claim 24, wherein the belt is a toothed synchronous belt 13 (fig. 2)
Regarding claim 26.    (previously presented) The door assembly of Claim 25, wherein each of the damper pulley and the free pulley include a cylindrical bearing surface (fig. 2)  having a series of teeth 27 (fig. 2)that interlock with the toothed synchronous belt.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Tajima shaft on which the spring is attached, wire belt and pulley surface with the Hasseman, spool, a toothed belt and the bearing surface of the pulleys because the substitution of one known element for another would have yielded predictable results of automatically closing the sliding door, by providing more secure connection between the spring, pulleys and the belt in order to prevent slipping between the belt and the pool, and thus prevent the malfunction of the closing mechanism  .
Claims 24, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida EP 0567262 in view of Tajima JP 2007-126832 
Ishida teaches: 
Regarding claim 24, A door assembly (see fig. 1-2) for arrangement in a hot/cold aisle of an air containment structure (the assembly is capable to be used in hot/cold isle of an air containment structure), the door assembly comprising:
a sliding door (A, figs 1-2);  and
an door closer mechanism (1-4, fig. 1) adapted to maneuver the sliding door from an open state to a closed state the door closer mechanism including a pulley assembly (1, 2,  3fig. 1a-b) having each of a damper pulley 1, (fig. 1a-b), a free pulley 2 (fig. 1a-b), and a belt  3 (fig. 1a-b) routed around the damper pulley and the free pulley (wounded about damper pulley 6 and free pulley 11, at least fig. 1a-b);

Ishida is not specific regarding the door being unpowered and adapted to maneuver the sliding door from an open state to a closed state automatically.
Tajima teaches the unpowered closing mechanism adapted to maneuver the sliding door from an open state to a closed state automatically (fig. 1, and abstract including title of the invention, as well as paragraph 001).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Ishida invention modified with the Tajima unpowered automatic closing mechanism in order to close the door automatically without applying the power and thus save energy and lessen expenses, by avoiding the power to close the door, and  by automatically closing the door the user will prevent the cooled or heated air in the room to escape the room and thus save energy bill.
Claims 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida EP 0567262 in view of Tajima JP 2007-126832 and further in view of Tsuboi JP 2007-77580
Ishida in view of Tajima teaches theinvention as discussed above, but is silent regarding the rail assembly as claimed. 
Tsuboi teaches: 
Regarding claim 33, wherein:
the belt/pulley assembly 13 is supported by a rail assembly 2, 5 (figs 1-826); 

each roller bracket assembly includes at least one roller 13 (fig. 5) that rides along a portion of the main rail extrusion (fig. 5) and that supports a roller bracket 11, 12 (fig. 5. 6) which supports the sliding door.
Regarding claim 34.    (previously presented) The door assembly of Claim 33, wherein the at least one roller rides in a roller cavity 6 (fig. 5-8) in the main rail extrusion.
Regarding claim
a spring bracket 26 (figs 1-8) is attached at one end of the rail assembly (when pulley with the spring is placed in the rail assembly of the Tsuboi); and
a portion of the at least one roller bracket assembly engages the spring bracket when the sliding door is moved to a fully open state (one of the left and right positin).
Regarding claim 36 (previously presented) The door assembly of Claim 35, wherein the at least one roller bracket assembly is disengageable from the spring bracket by pulling the door closed  (when door is in one of the position of the left and the right, figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Haseman invention modified with the Tsuboi rail in order to have the whole assembly in one rail assembly in order to have less parts and thus making the apparatus less expensive, and easier to assemble. 2

s 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasemann 4,330,960 in view of Tsuboi JP 2007-77580
Haseman teaches:
Regarding claim 37. A door assembly for arrangement in a hot/cold aisle of an air containment structure (note that the door assembly is capable to be used in hot and cols aisle) 24, the door assembly comprising:
a sliding door 10 (fig. 1); and
an unpowered door closer mechanism (above, the door, fig. 1) adapted to move the sliding door from an open state to a closed state, the door closer mechanism including a belt/pulley assembly 13 (fig. 1) including a damper pulley, a free pulley and a belt routed around the damper pulley and the free pulley (fig. 1, damper pulley 16, free pulley 14 and belt around them fig. 1 and fig 2) ;
Note: the dictionaries defines unpowered as “Having no fuel-burning source of power for propulsion” (See oxford dictionary, https://www.lexico.com/definition/unpowered, accessed 3/13/21) and as “not powered (as by an engine)” (see Merriam Webster, https://www.merriam-webster.com/dictionary/unpowered, accessed 3/13/21). According to the dictionaries, the door can be closed, at the best by hand of the user and therefore not by a motor, or fuel-burning source of power for propulsion); 

 Haseman is silent regarding a rail assembly. 
Tsuboi teaches: 
Regarding claim 37.    (previously presented) The door assembly of 

the rail assembly includes a main rail extrusion 8a (figs 5, 8) that supports at least one roller bracket assembly (fig. 5); and
each roller bracket assembly includes at least one roller 13 (fig. 5) that rides along a portion of the main rail extrusion (fig. 5) and that supports a roller bracket 11, 12 (fig. 5. 6) which supports the sliding door.
Regarding claim 38.    (previously presented) The door assembly of Claim 33, wherein the at least one roller rides in a roller cavity 6 (fig. 5-8) in the main rail extrusion.
Regarding claim (previously presented) The door assembly of Claim 33, wherein:
a spring bracket 26 (figs 1-8) is attached at one end of the rail assembly (when pulley with the spring is placed in the rail assembly of the Tsuboi); and
a portion of the at least one roller bracket assembly engages the spring bracket when the sliding door is moved to a fully open state (one of the left and right position).
Regarding claim 40.    (previously presented) The door assembly of Claim 35, wherein the at least one roller bracket assembly is disengageable from the spring bracket by pulling the door closed  (when door is in one of the position of the left and the right, figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Haseman invention modified with the Tsuboi rail in order to have the whole assembly in one rail assembly in order to have less parts and thus making the apparatus less expensive, and easier to assemble. 2

Response to Arguments

Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive.
In response to the applicant argument that the Hasemann does not teach an unpowered door assembly, because the sliding door cannot close unless the actuating force is applied from the open position to the closed position, because if the actuating force is removed the coupling means operate to prevent the sliding door from closing any further. Applicant further argued   not only that the Hasemann sliding door not close without an actuating force, but the electromagnetic coupling of Hassemann utilizes a latching current to power the mechanism that prevent the door form closing. 
However the review of the Hassemann reviles that when in operation when the sliding door 10 is sliding, by force provided by any conventional means for example by hand of the operator from its close position to its open position, along this direction  the opening movement can be interrupted, so the door can remains in its once-interrupted intermediate position , because the electromagnetic coupling 38, and the inlet portion 42 of the friction coupling 37 are connected to each other by a leaching current and the housing 44 of the coupling remains immovable.(Note that latching current is not applied to close the door, but only to keep the door in the interrupted position, emphases added by the examiner)  If no force is applied the door will stay in that interrupted position. The force has to be applied regardless whether the door needs to open further or close, by applying the force of a hand of the operator to the door 10. (col 4, Lines 25-65). Nowhere in the Hasemann is taught that the applied force to close the door is the 
Further, the applicant did not claim that the door closes without the actuating force, as argued above. What was claimed is the door are capable to be closed and open without applying the engine, or fuel-burning source (according to the dictionaries). This argument is especially applied to claim 37. Therefore that part of the argument is moot. 
Regarding the unpowered door closing mechanism adapted to automatically close the door from an open to a closed state, for that argument the examiner applied a new art to cover newly claimed automatically closing mechanism.  
Regarding the Tsuboi argument, the examiner applied this reference for the rail only, not for the constant controlled movement of the door, regardless whether the constant movement of the door was claimed or not. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762                                                                                                                                                                                             	031321